Citation Nr: 1041554	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  10-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Edward C. Bartos, pursuant to 38 
C.F.R. § 14.630


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 
1945.  He died in 1981.  The appellant is Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in April 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.

Although the RO has reopened the claim for service connection for 
the cause of the Veteran's death and denied entitlement on the 
merits, the Board must make its own determination as to whether 
new and material evidence has been received to reopen a claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of the finding of the RO.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Therefore, the matter on appeal has 
been characterized as noted on the title page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim of entitlement to service connection for the 
cause of the Veteran's death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The appellant was denied entitlement to service connection 
for the cause of the Veteran's death in April 1982 and again in 
July 2000.  A notice of disagreement was not received within one 
year of notice of the denial of either claim.

2.  Evidence received in December 2008 is not redundant of 
evidence previously of record and raises of a reasonable 
possibility of substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  The April 1982 and July 2000 RO decisions that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death are final.  38 U.S.C.A. § 7105 (West 2002).
 
2.  Evidence received since the July 2000 RO rating decision that 
denied service connection for the cause of the Veteran's death, 
which was the last final denial with respect to this issue, is 
new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's claim for 
service connection for the cause of the Veteran's death.  Under 
these circumstances, which are only of benefit to the claim, 
there is no prejudice to the appellant in adjudicating the 
application to reopen without further discussion of the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

During his lifetime the Veteran was service-connected for 
injuries sustained in a land-mine explosion incurred in combat in 
France during World War II.  These residuals were rated as an 
amputation of the right upper arm, approximately five inches 
below the shoulder, and otitis media, chronic left, hearing as of 
10/15-large destruction of inferior portion of left tympanic 
membrane, assigned a combined rating of 100 percent from November 
6, 1945, to July 22, 1946; and, from July 23, 1946, forward, an 
80 percent combined rating for amputation, right arm, five inches 
below shoulder (rated as 80 percent disabling), and loss of 
hearing on the left and concussion (rated as 10 percent 
disabling).

The appellant's claim for service connection for the cause of the 
Veteran's death was denied by the RO in April 1982 and again in 
July 2000, with nothing more than a 1981 record of vital 
statistics to address the medical cause of his death.  The 1981 
record of vital statistic indicated that the cause of death was 
cause of death was cardiac arrest.  A notice of disagreement was 
not received within one year of notice of the denial of either 
claim.  The April 1982 and July 2000 RO decisions that denied the 
appellant's claim for service connection for the cause of the 
Veteran's death are therefore final.  38 U.S.C.A. § 7105.

Since the time of the July 2000 RO denial, VA has received a 
partially legible death certificate.  The death certificate 
indicates that the Veteran's immediate cause of death was cardiac 
arrest, with additional notations that are not clearly legible; 
due to or a consequence of "ASHD CAD," with additional 
notations that are not clearly legible; and significant 
conditions contributing to the death but not related to the 
immediate cause of death that are not at all legible.

Additionally, VA has received a letter dated in November 2008 
from a physician who treated the Veteran from approximately 1978 
until the time of his death.  The treating physician opined that 
the challenge of operating a diary farm at the time of the 
Veteran's death contributed to his rather early demise at the age 
of 60; noted that the EKG diagnosis on hospital admission in 
December 1981 was acute anterior septolateral myocardial 
infarction, which resulted in death the following day; and 
concluded that the loss of the Veteran's arm was definitely a 
considerable physiological stress and strain, especially on the 
Veteran's cardiovascular system.

This evidence is new and raises a reasonable possibility of 
substantiating the Veteran's claim.  It is material insofar as it 
is competent medical evidence indicating that the Veteran's 
service-connected right arm amputation definitely and 
considerably placed stress and strain upon the physical system 
(cardiovascular) involving the failure of the critical organ (the 
heart) that caused his death.  See 38 C.F.R. § 3.312(c)(3).  

Accordingly, the claim for service connection for the cause of 
the Veteran's death is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for the cause of the Veteran's death is 
reopened; the matter on appeal is allowed to this extent only.


REMAND

The copy of the Veteran's death certificate is not entirely 
legible.  The sections not legible or only partially legible 
involve medical determinations critical to the matter on appeal, 
i.e., the immediate cause of death, two underlying causes of 
death, and other significant conditions contributing to death but 
not related to the immediate cause of death.  Although reviewing 
physicians appear to have ascertained the immediate and 
underlying causes of death indicated in the copy of the death 
certificate associated with the claims file, there is no 
indication that anyone has ascertained from this copy of the 
death certificate the other significant conditions contributing 
to death but not related to the immediate cause of death.  The 
RO/AMC must seek to obtain a fully legible copy of the Veteran's 
death certificate.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, as discussed above, in light of the November 2008 
letter received from Lionel D. Alboum, M.D., there is an 
indication by competent evidence that the Veteran's death may 
have been related to his service-connected right arm disability.  
Consequently, a VA medical opinion is required in this matter.  
See 38 U.S.C.A. § 5103A(d)(2).  A VA medical opinion was obtained 
in April 2009, but it was based on a review of evidence that 
included a partially illegible copy of the Veteran's death 
certificate, as discussed above; and further, the examiner 
provided no rationale for his medical opinion.  The examination 
report is therefore inadequate.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 305 (2008) (lack of a reasoned medical 
explanation is a significant factor in assessing the value of a 
medical opinion); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Mariano v. Principi, 17 Vet. App. 305, 317 (2003); Sklar v. 
Brown, 5 Vet. App. 140 (1993).  A new medical opinion must 
therefore be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the appellant and obtain a fully 
legible copy of the Veteran's death 
certificate.

2.  Obtain a medical opinion from a physician 
of appropriate expertise, other than the 
physician who prepared the April 2009 VA 
medical opinion report, for the purpose of 
providing a medical opinion as to whether the 
Veteran's service-connected right arm 
amputation, or any other disease or injury 
that arose during service or is related to 
service, caused or contributed substantially 
or materially to the Veteran's death.

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiner.  The 
examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(i) The medical opinion report must 
demonstrate an adequate review of the 
Veteran's service treatment records, 
post-service records of VA 
examination, death certificate, and a 
November 2008 letter received from 
Lionel D. Alboum, M.D.

(ii) The medical opinion report must 
discuss the impact of the Veteran's 
service-connected right arm 
amputation on his cardiovascular 
system, with particular consideration 
of the fact that the appellant's 
occupation for the years preceding 
his death involved manual labor on a 
dairy farm.

(b) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiner 
is to specifically address in his or 
her conclusion the issue contained in 
the purpose of the examination--whether 
the Veteran's service-connected right 
arm amputation, or any other disease or 
injury that arose during service or is 
related to service, caused or 
contributed substantially or materially 
to the Veteran's death.  

(c) The reviewing physician is requested to 
provide a complete rationale for his or 
her opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  

3.  Readjudicate the issue on appeal.  If any 
benefit sought remains denied, the appellant 
and her representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant until 
she is otherwise notified by the RO/AMC.  By this action, the 
Board intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


